UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-5148


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

FOSTER GAY WILLIAMS, III,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:11-cr-00012-JPB-JSK-1)


Argued:   October 25, 2012                 Decided:   March 25, 2013


Before NIEMEYER, GREGORY, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion. Judge Gregory wrote
a separate opinion concurring in the judgment.


ARGUED: Brian Joseph Kornbrath, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Clarksburg, West Virginia, for Appellant.   Stephen
Donald Warner, OFFICE OF THE UNITED STATES ATTORNEY, Elkins,
West Virginia, for Appellee.  ON BRIEF: William J. Ihlenfeld,
II, United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Appellant         Foster          Gay         Williams        III       ("Appellant

Williams")          pleaded          guilty          to        conspiracy        to       manufacture

methamphetamine              in     violation             of    21     U.S.C.        §§    841(a)(1),

841(b)(1)(C),            and      846.         At     sentencing,         the        district     court

applied       a    three-level           enhancement            pursuant        to    United     States

Sentencing Guidelines (“U.S.S.G.”) § 2D1.1(b)(13)(C)(ii) (2010).

This        enhancement           applies           when       an      offense        involves         the

manufacture of methamphetamine and creates a substantial risk of

harm    to        human        life.           Appellant             Williams        challenges    the

application of this enhancement on the ground that he did not

endanger          anyone          other        than        himself       while         manufacturing

methamphetamine,             and,       therefore,             the    enhancement         should    not

apply       in     as    much      as     to    apply          the    enhancement         in    such    a

circumstance would, in essence, make the enhancement applicable

in    all    methamphetamine              manufacturing              cases,     thereby     defeating

the    purpose          of   an    “enhancement.”                Because        we    conclude     that

Appellant Williams’ actions did, in fact, pose a substantial

risk of harm to the lives of others, and not simply his own, we

affirm.

                                                      I.

                                                      A.

                  Appellant Williams manufactured methamphetamine using

what is known as the “shake and bake” method.                                   This increasingly

                                                      2
popular method of methamphetamine manufacture involves mixing an

assortment of common household chemicals—including Coleman fuel,

drain opener, ammonium nitrate (found in cold pack compresses),

lithium    (found      in    batteries),       and   pseudoephedrine        (found    in

over-the-counter        cold     medication)—in        a     medium-sized         plastic

bottle causing a series of chemical reactions to take place.

Once those reactions have taken place, the manufacturer creates

a gaseous mixture in a second bottle using either sulfuric or

muriatic acid.          The second bottle has a hose attached to it,

which the manufacturer uses to spray the gas onto the liquid

which is contained in the first bottle.                    This process, known as

“smoking,” causes solid methamphetamine to precipitate.                             Once

the   resulting       solid     is    filtered,      the   process     is    complete.

Ultimately,      this    process      takes    roughly     two     hours    and    yields

approximately one and a half grams of methamphetamine.

             Though         simple,     this      method      of     methamphetamine

manufacture is very dangerous. 1               The Presentence Report (“PSR”)

notes     that   the    mixture       described      above    is    “bomb-like”      and

“capable of exploding or ‘blowing a hole’ wherein the mixture of

      1
       Indeed, Appellant Williams conceded as much at sentencing:
“THE COURT:    You concede the manufacture of meth is in fact
dangerous? Mr. Kornbrath: I have to. I mean there’s chemicals
involved and it’s a process that could go wrong.” J.A. 36.

     Citations to the “J.A.” refer to the Joint Appendix filed
by the parties in this case.



                                           3
chemicals and fire shoots out creating a flash fire.”                        J.A. 94.

Moreover,    the    shake     and    bake       method   “does    not   produce     the

signature ‘chemical smell’ of a traditional methamphetamine lab,

therefore, persons within a close proximity have no warning that

they are in danger.”        Id.

            The district court concluded that Appellant Williams

manufactured methamphetamine using this method at two separate

locations: (1) his home—a trailer in Junior, West Virginia; and

(2) the Econo Lodge motel in Elkins, West Virginia.

                                            1.

            In late 2010, police in Junior, West Virginia, learned

from an informant that Appellant Williams was involved in the

manufacture of methamphetamine.                   On January 28, 2011, police

conducted     surveillance          on   Appellant        Williams’        single-wide

trailer.     The trailer was in a remote area, 75-100 yards from

the     nearest    occupied    residence.              Police    observed       blankets

covering    the    windows     of     the     trailer     and    smelled    a    strong

chemical odor coming from within.

            On February 2, 2011, police executed a search warrant

at the trailer and found items typically used to manufacture and

ingest methamphetamine.             Specifically, the items located at the

trailer were: a syringe on the coffee table, a box with four

additional syringes, burned foil, a smoking pipe made out of a

light    bulb,    three   syringes       on      the   bedroom    dresser,      various

                                            4
syringes in the bathroom, a jar with a hose taped to the lid, a

can of Coleman fuel, a bottle of muriatic acid, batteries cut in

two, and rubber gloves.          Outside the trailer, police found a

burn pile, an empty can of Coleman fuel, and rubber gloves.

Several items found inside the trailer—including the light bulb,

the spoon, and the straw—tested positive for methamphetamine and

pseudoephedrine.

                                     2.

            On   February   8,   2011,    members   of   the   West   Virginia

State Police learned from an informant that Appellant Williams

was staying in Room 131 of the Econo Lodge motel in Elkins, West

Virginia.    The informant also indicated that there was an active

warrant for Appellant Williams’ arrest.             Later that day, three

state police officers traveled to the motel.             When they arrived,

they confirmed that Appellant Williams was indeed staying at the

Econo Lodge, that he had been there for four days, and that he

was scheduled to check out later that day.               The officers also

obtained a key to Appellant Williams’ room from the hotel clerk.

            The officers then went to Appellant Williams’ room,

knocked on the door, and announced their presence.               When no one

answered, they entered the room, only to find it unoccupied.

While in the motel room, one of the officers observed a backpack

in plain view.     The officers also observed that the backpack was



                                     5
partially open and that it contained a bottle connected to a

hose.

              Police then exited the room and hid nearby, waiting

for Appellant Williams to return.                     When he did, he walked up to

the    door   and    attempted       to    open       it.      Finding    it    locked,     he

started walking toward the lobby.                       The officers interceded and

placed him under arrest.                  Following the arrest, the officers

asked Appellant Williams what was inside the room.                                  Appellant

Williams      stated    that     the       motel       room       contained     a   backpack

containing items to manufacture methamphetamine.                               Despite this

admission, Appellant Williams denied ownership of the materials,

claiming they belonged to his girlfriend.                            Appellant Williams

was then taken into custody.

              Thereafter, a certified lab technician arrived on the

scene.     By that time, Appellant Williams had already been taken

to    magistrate     court,     where      he       signed    a   written     consent     form

authorizing     a     search    of    the       motel       room.     Pursuant       to   that

authorization, the technician proceeded to search the room.

              During the search, the technician found all of the

materials           necessary         to            manufacture          methamphetamine.

Specifically, inside the backpack, the technician found: a hose

connected to a plastic bottle, a gallon of Coleman fuel, a quart

of hydrochloric acid, a lithium battery, drain opener, bottles,

hoses, and a Gatorade bottle that contained a white paste-like

                                                6
substance.          Lab reports later concluded that the white paste in

the Gatorade bottle was dissolved pseudoephedrine. 2                            In addition

to the items found in the backpack, the technician found a one

pint       bottle   of    clear     liquid,       a    receipt    for    the   purchase    of

Coleman       fuel,       a   box    of     sleeping          pills,    and    instant    ice

compressors. He also found three syringes and a spoon inside the

night stand.          And, on February 8, Appellant Williams’ girlfriend

posted a picture to her Facebook account of her in the Econo

Lodge captioned “up partying all night long.”                           J.A. 110.

                                              3.

               In addition to the evidence found at the trailer and

the    motel,       the   district        court       found    that    Appellant    Williams

repeatedly           purchased        ingredients              used      to       manufacture

methamphetamine.              Specifically,            Appellant       Williams    purchased

Coleman fuel and muriatic acid numerous times between December

26, 2010 and February 18, 2011.                       Appellant Williams also bought

pseudoephedrine on eleven occasions between December 10, 2010

and January 26, 2011.

                                              B.

               On    April     19,    2011,       a     grand    jury     sitting    in   the

Northern District of West Virginia at Elkins returned an 18-

       2
       Pseudoephedrine is the active ingredient in over-the-
counter cold medication.   As noted, it is also one of the main
ingredients in the manufacture of methamphetamine.



                                                  7
count indictment charging Appellant Williams with conspiracy to

manufacture methamphetamine in violation of 21 U.S.C. § 846, §

841(a)(1), and § 841(b)(1)(C); sixteen counts of possession of

materials to be used to manufacture methamphetamine in violation

of 21 U.S.C. § 843(a)(6) and § 843(d)(2); and one count of

maintaining a drug involved premises in violation of 21 U.S.C. §

856(a)(2).     On June 3, 2011, Appellant Williams pleaded guilty

to a single count of conspiracy to manufacture methamphetamine.

           In the PSR, the probation officer recommended a base

offense level of 28 3 with a three level decrease for acceptance

of   responsibility    and   a    three       level    enhancement    pursuant      to

U.S.S.G. § 2D1.1(b)(13)(C)(ii) for creating a substantial risk

of harm to human life.           Importantly, in deciding to apply this

enhancement,     the   probation     officer          concluded    that     Appellant

Williams   had   manufactured      methamphetamine          at    both    the     Econo

Lodge and the trailer.       See J.A. 94 (“[T]he defendant and others

manufactured     methamphetamine      in        a     trailer     located    on    his

parents’ property and also at the Econolodge hotel located in

Elkins, West Virginia.”).          This calculation resulted in a total

recommended offense level of 28.


      3
       In so doing, the probation officer declined to accept the
parties stipulated base offense level of 26.        However, as
discussed below, the district court ultimately utilized the
parties proposed offense level of 26.



                                          8
                  At     sentencing,               Appellant          Williams           raised     two

objections to the PSR.                      First, he objected to the PSR’s use of

the base level of 28.                      This objection was largely based on the

fact       that    the        parties       had     previously        stipulated          to    a   base

offense       level          of    26. 4      The       district       court     sustained          this

objection and calculated Appellant Williams’ sentence using a

base offense level of 26.

                  Second,         Appellant        Williams       argued      the    evidence       was

insufficient to justify the application of the enhancement with

respect      to        the    manufacture          of       methamphetamine         at    either    the

trailer or the motel.                       As to the trailer, Appellant Williams

argued      that        the    PSR      mistakenly          claimed    that    his       trailer    was

located       immediately               behind      his       family’s       house.            Instead,

Appellant         Williams         argued      that         the   trailer     was     in    a     remote

location,          75    to       100      yards    away       from    the     nearest         occupied

residence at the time. 5                      The Government conceded this point.



       4
       The discrepancy between the stipulated base offense level
and the recommended base offense level in the PSR reflects the
fact that the parties agreed that some of the pseudoephedrine
was purchased for legal purposes while the probation officer
treated all of Appellant Williams’ pseudoephedrine purchases as
illegal.
       5
       There is a residence located approximately thirty yards
away from Appellant Williams’ trailer.     However, it is only
occupied during the summer months and, therefore, was unoccupied
when   the   police   uncovered  evidence   of   methamphetamine
manufacturing.



                                                        9
Based on this concession, Appellant Williams argued that the

trailer   was        too    remote   for    any    methamphetamine       manufacturing

conducted there to pose a risk to anyone other than himself.                          As

to the motel, Appellant Williams argued there was no factual

support   for        the     claim   that    he    manufactured      methamphetamine

there.    Instead, he asserted that the motel was simply used for

storage of the materials.

             The       district      court    overruled       this   objection       and

applied the enhancement.             In so doing, the district court noted,

“the presentence report is accepted and ordered filed and made a

part of the record herein.”                J.A. 43.     Accordingly, the district

court found that Appellant Williams’ total offense level was 26,

resulting       in     a    recommended      sentence    of    120   –       150   months

imprisonment.              The   district    court     then   sentenced        Appellant

Williams to 120 months imprisonment.                  This appeal followed.

                                             II.

            A        district     court     determines    whether        a    sentencing

enhancement applies “based on a preponderance of the evidence

standard.”       United States v. Blauvelt, 638 F.3d 281, 293 (4th

Cir. 2011).          When reviewing a district court’s application of an

enhancement, we review conclusions of law de novo and findings

of fact for clear error.               United States v. Houchins, 364 F.3d

182, 187 (4th Cir. 2004), vacated on other grounds, 543 U.S.

1104 (2005).          “Whether a district court has properly found the

                                             10
existence of a substantial risk of harm to human life or the

environment within the meaning of Guidelines § 2D1.1(b)(5)(B) is

a mixed question of law and fact which we review de novo.”      Id.

(internal citations and quotation marks omitted).

                              III.

                               1.

          The 2010 Sentencing Guidelines Manual, which was in

effect at the time of Appellant Williams’ sentencing, provides:

     If the offense involved the manufacture of amphetamine
     or   methamphetamine  and   the   offense  created   a
     substantial risk of harm to (I) human life . . . ; or
     (II) the environment, increase by 3 levels.     If the
     resulting offense level is less than level 27,
     increase to level 27.

U.S.S.G. § 2D1.1(b)(13)(C)(ii).      The relevant application note

provides as follows:

     20. Substantial Risk of Harm Associated with         the
     Manufacture of Amphetamine and Methamphetamine.

       (A) Factors to Consider.        In determining, for
     purposes of subsection (b)(13)(C)(ii) . . . , whether
     the offense created a substantial risk of harm to
     human life or the environment, the court shall include
     consideration of the following factors:
          (i) The quantity of any chemicals or hazardous
     toxic substances found at the laboratory, and the
     manner in which the substances were stored.
          (ii) The manner in which hazardous or toxic
     substances were disposed, and the likelihood of
     release into the environment of hazardous or toxic
     substances.
          (iii) The duration of the offense, and the extent
     of the manufacturing operation.
          (iv) The location of the laboratory (e.g.,
     whether the laboratory is located in a residential


                               11
     neighborhood or a remote area), and the number                 of
     human lives placed at substantial risk of harm.

U.S.S.G. § 2D1.1(b)(13)(C)(ii) cmt. n. 20.              While a district

court must consider all four factors, it need not find that all

are met in order to apply the enhancement.              See Houchins, 364

F.3d at 188 n.9.

           Applying   these   factors    in   this   case,   the   district

court found:

     I am going to find that the enhancement does apply by
     a preponderance of the evidence.   There’s no question
     we had cooking, as that term is loosely used, the
     preparation of meth at the trailer, which was somewhat
     secluded but as I read the application notes, the
     cooking doesn’t have to take place for there to be the
     enhancement. The application note instructs the Court
     to look at the chemicals that were present, the manner
     in which they were stored, also to look at the
     duration of the offense and apparently based on the—at
     least the part at the trailer, it was going on for
     some period of time. The location of the laboratory;
     certainly one was in a remote area; the other was in a
     position, not laboratory, but where the—place where
     the chemicals were stored was in a location, being the
     motel room, which placed a number of human lives at a
     substantial risk of harm.

J.A. 43.

           Further,   at   sentencing,    the   court    engaged   in    the

following discussion with Appellant Williams’ counsel:

     THE COURT:     I understand your objection but the
     guideline actually reads: “Created a substantial risk
     of harm to human life.” It doesn’t say others and/or
     the environment.

     Appellant Counsel: Right.     Human Life.       We have a meth
     addict who’s making meth.


                                  12
       THE COURT:         He’s human.

J.A. 37.          Thus, per the reasoning of the district court, because

Appellant Williams is “human” and because he endangered his own

life    by    manufacturing        methamphetamine,              the    enhancement       should

apply.

                                                  2.

              On     appeal,      Appellant           Williams     argues      that     there    is

insufficient          evidence        to        support      the      application        of     the

enhancement either as to the trailer or the Econo Lodge.                                      With

regard       to     the   trailer,         he    asserts       that,     given     its    remote

location, he was the only “human life” endangered and that the

district          court   thus    erred          in    finding        that    danger     to     the

manufacturer is sufficient to justify the application of the

enhancement.          With regard to the Econo Lodge, Appellant Williams

contends that he never manufactured methamphetamine there and

that,    instead,         he   merely       used       the     motel    room     for     storage.

Accordingly, he asserts the enhancement cannot apply.

               We    agree     with    Appellant          Williams      that     the     district

court    erred       in   finding      that        the    enhancement          applies    simply

because Appellant Williams endangered his own life.                                   To broadly

construe the phrase “human life” to include situations where the

defendant is the only person endangered would impermissibly turn

the     enhancement        into    a       de     facto      minimum         sentence    in     all

methamphetamine           manufacturing               cases,     as     every     person        who

                                                  13
manufactures methamphetamine places themselves at a substantial

risk of harm.       See United States v. Staten, 466 F.3d 708, 716

(9th    Cir.    2006).     This      would      violate    the     spirit     of     the

enhancement,     which    is    to   be     applied     only     in    extraordinary

factual circumstances.          See United States v. Pinnow, 469 F.3d

1153, 1156-57 (8th Cir. 2006) (“[A] district court ‘may not rest

application of the enhancement on facts that are necessarily

common to most or every manufacture’ because analysis of the

mandatory factors in Application Note 20(a) ‘demands an inquiry

into the details of a particular case.’”)(quoting Staten, 466

F.3d at 716).

           However, because we find the evidence at the motel

sufficient to justify the application of the enhancement, we

affirm on that basis.

           An    evaluation     of   the       four   factors     relevant     to    the

U.S.S.G.   §    2D1.1.(b)(13)(C)(ii)           enhancement      demonstrates        that

Appellant Williams’ methamphetamine manufacturing activities at

the Econo Lodge posed a substantial risk of harm to human life.

       a. Quantity of Chemicals or                    Hazardous       or    Toxic
       Substances and Manner of Storage

           Appellant Williams contends this factor weighs against

application     because   all   of    the      chemicals   found       at   the     motel

could fit inside a backpack.           However, this does not necessarily

weigh against application of the enhancement.                         First, because


                                          14
the      entire     shake      and       bake      process        of        manufacturing

methamphetamine takes place inside a medium-sized soda bottle,

this method does not require a manufacturer to possess a large

volume of materials.           Nevertheless, this method of manufacture

is highly dangerous.

            Additionally,         many     of    the    substances         found    in    the

motel    create    serious     hazards      if    not     carefully        stored.        See

United    States    v.    Whited,    473    F.3d       296,    299     (6th    Cir.    2007)

(“[M]any     of    the    chemicals        involved       in     the       production      of

methamphetamine          are      toxic,        inherently       dangerous,           highly

flammable, and pose a serious risk to those who inhale them.”)

(citations and internal quotation marks omitted); United States

v. Chamness, 435 F.3d 724, 727 (7th Cir. 2006) (“Coleman fuel is

flammable and can be explosive.                  Muriatic acid is toxic and can

cause severe burns.            The acid and salt are combined to create

hydrochloric acid, and the evidence before the district court

indicated such an acid is a strong irritant of the eyes, mucous

membranes,    and    skin.”)        (internal      citations         omitted);        United

States v. Layne, 324 F.3d 464, 470 (6th Cir. 2003) (“Acetone,

Coleman    fuel,    and     red    phosphorus       are       flammable       and   can    be

explosive.        Muriatic     gas    is    a    toxin    that       can    cause     severe

burns.”);     United States v. Dick, 173 F. Supp. 2d 765, 767 (E.D.

Tenn. 2001) (“Campstove fuel is both flammable and explosive.”).



                                           15
             Moreover, as the probation officer noted in the PSR,

Appellant    Williams   stored    these     dangerous   materials     “in   an

uncontrolled manner and in and/or around areas accessible to

other unsuspecting individuals.”           J.A. 93.     Thus, this factor

weighs in favor of applying the enhancement.

     b. Manner of Disposal and Likelihood of Release Into
     Environment

             There was no evidence as to the manner of disposal of

the materials at the motel.       Thus, this factor is indeterminate.

     c. Duration of the Offense               and    Extent     of   the
     Manufacturing Operation

            Appellant Williams contends this factor weighs against

applying    the   enhancement    because    manufacturing      did   not   take

place at the motel.     He further contends that the district court

did not make a finding to the contrary.             Rather, he asserts the

district court found that the motel was only used for storage.

            While the district court did not expressly indicate at

sentencing that Appellant Williams manufactured methamphetamine

at both the motel and the trailer, the PSR did.                 J.A. 94 (“As

previously     noted,   the     defendant     and     others    manufactured

methamphetamine in a trailer located on his parents’ property

and also at the Econolodge hotel in Elkins, West Virginia.”).

As noted, the district court accepted the PSR and made it a part




                                    16
of the record in this case. 6              Because Appellant Williams failed

to demonstrate otherwise, we may treat the finding in the PSR as

a finding of fact by the district court.                   See United States v.

Randall, 171 F.3d 195, 210-11 (4th Cir. 1999) (“If the district

court relies on information in the presentence report (PSR) in

making findings, the defendant bears the burden of establishing

that the information relied on by the district court in making

its findings is incorrect; mere objections are insufficient.”).

            Here, there is ample evidence to support this finding.

As noted, law enforcement found all of the materials necessary

to manufacture methamphetamine using the shake and bake method

(i.e.    hoses,     glass       and    plastic      bottles,       Coleman     Fuel,

hydrochloric      acid,     a    lithium        battery,   drain     opener,     and

dissolved   pseudoephedrine)          in   Appellant   Williams’      motel    room.

     6
       Specifically, at the sentencing hearing, the district
court adopted the findings of the PSR in open court.
Additionally, in its Statement of Reasons, the district court
similarly indicated that it was adopting the PSR.     Finally, at
sentencing, the district court overruled Appellant Williams’
objection to the application of the enhancement, which was based
on Appellant Williams contention that manufacturing did not take
place at the motel.    Thus, the district court properly adopted
the factual findings of the PSR.    See United States v. Walker,
29 F.3d 908, 912 (4th Cir. 1994) (“It is self-evident that, in
expressly overruling Walker’s objections to the PSR, the court
was in fact adopting the controverted PSR findings.”)

     Notably, the only two other areas of disagreement with the
PSR (i.e. the PSR’s use of a base offense level of 28 and the
PSR’s findings as to the location of the trailer) were either
stipulated or conceded by the parties.



                                           17
Additionally, police uncovered three syringes and a spoon in the

motel room and Appellant Williams’ girlfriend posted a picture

to Facebook with the caption “up partying all night long.”                      The

Facebook post is particularly relevant here, because Appellant

Williams    pled   guilty      to     conspiracy      and     because   Appellant

Williams admitted to police officers that the backpack in the

motel room contained items to manufacture methamphetamine and

that his girlfriend was staying in the motel room with him.

Moreover, several of the items found in the motel room contained

pseudoephedrine residue, evincing their use in the manufacture

of methamphetamine.          This evidence is more than sufficient to

sustain     a   finding       that     Appellant        Williams    manufactured

methamphetamine at the motel.            Therefore, this factor weighs in

favor of applying the enhancement.

     d. Location of the Laboratory and Number of Human Lives
     Placed at Substantial Risk of Harm

            By manufacturing methamphetamine at a motel, Appellant

Williams placed a number of human lives at risk.                        Appellant

Williams    concedes    as    much.      See     J.A.    at    41-42    (Appellant

Counsel: “I concede, if there was meth manufactured in a hotel

room [the enhancement] applies because there’s people right next

door[.]”)       Thus,   this    factor       weighs   strongly     in   favor   of

applying the enhancement.




                                        18
               Moreover,        even     if    we     were   to     agree     with        Appellant

Williams and conclude that the district court did not make a

factual finding that manufacturing took place at the motel, we

would    nonetheless           affirm     the    judgment         of   the    district        court

solely    based          on    the     fact     that     Appellant           Williams       stored

hazardous chemicals in the motel room.                        Here, Appellant Williams

had      all        of        the      materials        necessary            to      manufacture

methamphetamine in his motel room, including Coleman fuel and

sulfuric acid.            As noted, both items can be hazardous if handled

improperly.              Despite     this,      Appellant         Williams        brought    these

items into a motel room that was occupied by an untold number of

unsuspecting people.                 This fact alone supports the conclusion

that Appellant Williams’ actions created a substantial risk of

harm to human life.

               In    reaching          this     conclusion,         we     reject         Appellant

Williams’ contention that the existence of a laboratory at the

motel    is    a    necessary          pre-requisite         to    the     operation        of    the

enhancement.             The    only    pre-requisites            listed     in     the    text   of

U.S.S.G. § 2D1.b(13)(C)(ii) are (i) the offense must involve the

manufacture of methamphetamine and (ii) the offense must pose a

substantial risk of harm to human life or the environment.                                        The

guideline contains no indication that it must be the manufacture

of methamphetamine itself that causes a substantial risk of harm

to    human    life,       leaving      open    the    possibility           that    storage      of

                                                 19
hazardous    chemicals     in    a    dangerous    manner        could   justify      the

application of the enhancement.

            Moreover,     while       the    fourth    factor      references        “the

location    of    the    laboratory,”        it   also    commands       a    court    to

consider “the number of human lives placed at a substantial risk

of harm” without any requirement that the risk of harm be posed

by the manufacturing of methamphetamine.                    Thus, we agree with

the district court insofar as the court concluded that a finding

that    methamphetamine         was    manufactured         at     the       motel    was

unnecessary to the application of the enhancement.                       See J.A. 43

(“[A]s I read the application notes, the cooking doesn’t have to

take place for there to be the enhancement.”).

                                            IV.

            Thus, based on the relevant factors to be considered

in     applying    the    U.S.S.G.          § 2D1.1(b)(13)(C)(ii)            sentencing

enhancement, we conclude that the evidence at the motel supports

the    district    court’s       conclusion        that     Appellant         Williams’

methamphetamine     manufacturing           activities     posed     a   substantial

risk of harm to human life.                 Accordingly, the enhancement was

properly applied.

            For    the    foregoing         reasons,      the    judgment       of    the

district court is

                                                                              AFFIRMED.



                                            20
GREGORY, Circuit Judge, concurring:

       I concur in the judgment, but write separately to emphasize

that, in my view, the enhancement properly applies based on the

only     reason    clearly    provided    by    the    district      court:    that

Williams placed a number of human lives at a substantial risk of

harm by bringing dangerous chemicals into a public motel room

and storing them there.           As the majority notes, these chemicals

are hazardous if not stored properly, and yet, Williams chose to

bring them into the motel room, placing them within reach of at

least one other drug user, and exposing an untold number of

other motel guests and employees to a substantial risk of harm.

       The majority goes on to conclude that the enhancement is

also     supported    because     the    presentence     report      stated    that

methamphetamine was manufactured in the motel room.                   That fact,

however, was vigorously disputed by Williams, and immediately

after    hearing     his   objection,    the   district      court   appeared    to

agree with his contention that the motel room was merely a place

where    chemicals     were   stored.     In   explaining     its    reasons    for

applying the enhancement, the court referred to the motel room

as “not [the] laboratory” but “the place where chemicals were

stored.”     J.A. 43.      Although the district court went on to adopt

the presentence report, I would hesitate before assuming that

every fact in a report is adopted by the district court, no

matter    how     contradictory    the   court’s      open   court    statements.

                                         21
Indeed, no one contends that the district court, after referring

to the trailer as located “in a remote area,” J.A. 43, adopted

the presentence report’s erroneous finding that it was located

immediately behind Williams’s family’s house.

     If this case hinged on whether or not methamphetamine was

manufactured in the motel room, I would prefer to remand to

allow the district court to clarify its factual findings. But

because I agree with the majority that the enhancement would

apply   even   assuming   the   district   court   did   not   find   that

methamphetamine was manufactured in the motel room, I concur.




                                   22